I
                     IN THE CGURTur A^i't. ..,
                                            I i;
                      AT SAN ANrON!<5^rrXAS   1. O
       I              20l5NO'|-9 PMtell
                Sf                                                          t
                              .|51                              ^                                                                            o 'u Kk ^' ^
       ij
                                                                                                                                                         M^iSi
                M.
                                     III             ^v
                                                                •s It
                                                                ^ ^^
                                                                                    ^   V. >N. fS   ^>|V S»       ^
                                                                <1,
                                                                < ^
                                                                       VI
                                                                                s   %^il|
                                                                                    I*^.® >- s V^ i I g I ^S? 1^                                            -ts
                                                          I      •5-        ^                                                   ^ ^\['T r} vi "^Cii^Nj      ^ v..
                                     1^. ^1                            ~i Jii
                                                          'Ni
                                                                i
                                                                <0 ^rV
*0 I
                                     il^i-
o                                    I '^^'§v
                                                                                                                      '5?'b$ V.J5h^
            f           lj^
                        NO-^2
                                                                       -N   ^
                                                                U
                                                     3    I
       |4^                           lit
                                                                                                                                    ^)N^ ^ .' |:^-N >
                                                          ,Ci ^                                     I q       ^'^•1                  >0     V"^'J^ ^ ^
                                                                            2 S ^ ^ ^ c».'^ 5 .5' -3 CL ^ H,
                                                                                                                      'tiSi-
                                                                                                                         ^ V?
       ^    !«JS        tvl
                                      I
                                                                                                          t/)         iK
V-




     .   •   *   •
                                                                                   ,0

    ^Sj^jcZ/V^Z TiXAi ryveo      ^                          :2V •7-H£ £^i'sr/iJsiii^£in.                                                 Sv-
                                                                           \   *



         Mcn'/OA^ -fo/i A/ttJ 77>/y/.//p;^
                       TH^ t^^cu/Fit^TT             TWA RqOiv STy^co /)/y^
 ^UCC?          McTT/Op/ / Cy^/^i TA/l/.ORi- T^O            &i>ie RuL.t jJX^ £>Ay.\^^7h
 rfisS^A^ /^Oi4/l7'x Z^JIZA/Afil/' /biJc^. AfA/C                      TFc /^i>CL.£>i'J>/ri6

                              ^J)/S'     i4X>oC                 /HtA^. /^T^r/ytc
  f^A 'ifz7t/^U- &€c>A//i MayjOAt 7^^_2>/ ^€Mt3uAzy^^rti/^uQ^CAyi£j\rr,
     ~Hu -^Tt^QLCA^sj)/!iT^s                       72>
   O^^-SAziCr y7'^^ /l^cjvn.                     7^                    'foi/zje^i ys- yy-^fzschs^' ^/S          CyM^ ^ff^sh
  •^Xi F.lkL Si^ ^-^i-iAHfAA ty -^iz^cc /Miz/2j: ,A/ir /^/nycnsj y^'C ^A.A.Hli£> ! ly^Kry jySSuzr^        T^CT 'A/\yQ ClFlAi^Aftt! y ^ tXC-
   y^eiwy-Sul-taC                    Twzy.
         That                   /fau^e r>/' Act/oa/ A^^'k/sT AiZfi^A/c^AjT^ 2:^
                                                                  72 , cy>/ J /^. OJS-A4A
                             TO T ^ Z > ^ yA^TTr-A^oy yy\o^
 T/y^'tT\ff'scxy^r/{/3fXjr/y' /^utjr/ozy.TS /3yi^"c Oa^ yi /^/zaec^y
 OA^ AamoA^T/T-y'yy /y>               70 /ty^is £fo/\/^r. A/rr. yc^^-o ^Aif>
 7dj ^i'ODz^A^J/^/'cX's-i'O0/AX/-ci>2-/tUi£
 ^ck.TO Kcks£>a^szA^ a /^ArTt^-AXiij j y>A\/£r- /Ziz^//yr,Ay^
                                                         vyw,                           ybuA/o
X^   Ci^'lC>'OX^(y,X
t^i£vsj\-//k. U /Ac ^yCToBaf^CTjT'O^X 7^/7^/^,7,aJ/                                    A/z^
Wrtl^^M/cUJC TFt ^z\7v t>7=                                 yXcce/^Qe^-^-yz.jZDc>C> ,
rMi/rrif-Tjuy/^s Jf^uxy /^fs/oAC t^s fou^
                                         )
                                                                                          \    •>    I ',   v.-




                                                                                                                          \
                                                   ••      !•• \         .. \            ' ,                                                                  ..i:.                                       \           vV

                                                                                                                                                                      . '              . '       n'V




                                                                                                                                                                      . - -•       (_


                 i vc\                             . " '•••K'' /                               r--v
                                                                                                                  I           \

                                                                                                                                                         i.       i                                                           • r»,        • >

                                                                                                                                                                                                                              w-;'.

                                -V .<  .J v.. /•
                                    . * "i V *
                                                        V» .   » -




    . •.            -\-J N         \               ^

    •.. v"" .> 1                           V           \ , ' . •» •'• .••                      . • '.
       v...>v                               \          \ ^'.Av,;-\ "• . V' V-

            iAv'-V-                                                                                                                        ••.   \   ,        ^                             •.                                     •• 'A         ;'v.v-\
      V- ^            .:.
                                                                                                                                                         . •• w                        I . •.'                •A-                      .
            .v;.\           ^
                                         vj.:ir A                                                                                                                                  V    s    -    ;           »           i\ : - .

                                                                                                                                                                                                                                                     ». ,   ^ -i


                                                                           , •       !    .    I


                                                                     \           .       . •                                                                                                          .               \               V.                           \
                                            \-
                                                                                                                                                                                                          .               ....A\




    ,- ,•• n\..
                                                                          \ »        \




                                                                                                                                                              • -              \
• • r V- .A- \                             V- • • - .                                                       ^
                                                                                                                                                                                                                  .   •• r"
                                                                                                                      \
                                                                                • V        •-- . i
                                                                                                                                                                                                                          1
                                                                                                                                      .)




                                                                                                                              i   \
,    V• -    \




                                                                                                                                                                                                                               I      ..     \   •
                ycLfO/^^ ^                             /v/^ f^^/rrr,^
        ^    ^/i/7t^cocc^opy ^-0/ ^tyn
            /h2a*3 ^A/o y^i^tAXT         "^^VJ jfs TO                        /^bOifTTZ^S^,.
  /o 7^/vc?                   yy>/^ <3'fTb-j ^A4>AiAo^^                        ^^/ke                     4
 iHC-C^^L^y^2jD^ :^'3A 2Ca/. "JiCX^St
  f^^i9£e>A4 Tu^o^ Yt^c (QxTT 0/c^ 
  YA''^c /ffzxA^r      /xO yfiyT/yi>^.,ry yo y^^r, ^oy^- 72> y^/^c
  B^INC> V/^E ^7Afy^fP^iA Ti^yO yCJf^J^*Ml4i^/£W J'/X        yo y/ytS -^/l/
  /(erfoAj yi£>/^ TAfir            //jyc>J3 ^/y ^bgUiC^Z'h                 ^4r£S ,77>
 The               y>y, z o a C a * ^ TAiyr }yOE-sf^3:^ t.oii Li?jl                       j i^f^v
 C'h/ Q/^ pB^fiitcksPUt^jU ton iPh /iS-^30^ , d.'yTArtc.i^ncykJ^-oVdM,
       C^d/zA/AAyrPodi^Anrd^PT pAtj^c-dJ TO /3^ *^ry P777>^d'yy
 Bt.iT ti/}£. -^TTdrnfllTQ To PbATTPer MaHiTATied^ yyicjy&ZS 7t> AfO PtAjAtd-x
 T^                  yo^        /PA/rA>Jt /^d-o/\/-z2> / dJ>/io ClyJ^^A^z^Aiiry^aw
 ^ pAEHib^C/Z^-i-oAA/Tiy (3fPr /3d-£d3 w/vO yyi£.T y^/'tCC yfyzo T^ST^APtTJtTi^
 Fort P/fcyiSsCf PzxaWcTT^ /^V/«J^-7>y <3uvtr/p/y^tza/ PfdL
 Sz>/TcyH TZET£fytz>Hy y&y                        ^5 yd>
•^PuUi J3c />hpCj A^i/xc pPOHC/fT /SZf^^ A AJe^ jT^iApz^y p^/A/sryrdO
T^tyX Ta/O                     EEs
V^t/T d,yAL          Tt> ^/v /yZ/QcHT t>A9 /A^STA/^ 0/2 TH^ 7^'^
/iy^ /3ehJ OT>TTAtc>AS£ Pe/f^oAZ/fiyy crz/azyihjfci^
       Th/^ /z^gulZ^ yiA/>iy             Ti? TAmcC/ y^d. (PC D^ ^ct/oaT
A^iHSt -zHr 3.AA4E                    y^A/ /i<a/ p/lc ySc^' Pi,X. /^£>. 93C' */f     / Pc^Tf^^Zi /^DOypypTE 3Ay TApyp/^XH y/PC
f^iTTecTPay OP TA'f Pzotzia/L. /^iLPiu ^dy//- PoQy^AfASa. d^)Arr,y//^
To                                                                                                                                                          s •




                                                                                                                                             .v-.V'.A.                                     . .. >• '•               '         .\                              ,.\      v r             . ... \



                                                                                                                                                                                           .     \*    .

                                                                                                                                                                                                                                                                                   ».             .       • •   • %




                                                                                                                                                 * \                     •—

                                                I'V
                                  V    .   f




                                                                                                                               V
                                                                                                                                C*           .                          w




                                           i                    * v v .i> ,^ ,:v-
                                                                                                                                         k.
                                  •N\
^                                     >'v i.-\-T7 . i                        ^              • >          .,      .-v •-              •       Vv           "••••.                    \\



          . • i -Vs Cj-i                                    C::-_                                                              .         .          •..                         ....                 •. • , • •.                                 .,                                                       '...\
         •rt.oVv.. ^ r v , V -N;. ' -^S-. V-                                             \    V ••-                                                                                                   \       • t    .' • ,• . I*. -.....• n/s                                              .
                                                 . * - . . i \ . , .v., •% •.... V                                                                                                                         ^v..". .• .
                                                                                                                                                                                                     ... . .                               ',•        ,           A/..-
                                                                                                                                                                                                                                                                  .\*.''                              v.C


                         o«.-:                   X                                                                                                                  •                                  A                                                  .   •




                          .x.i\ ,-1^: v;a-*;   s                                                                      /          . ••          •          • -••x\                          • A • -w'-:
              ••                                  . - -.v                                   -:,... ,•                         ... •                 ,         • ..            , •.                                      . vy.
                                                                             V • •••.

         ' ••           ''•           V                                                                  »                    ...                  - •        \                 •                          •.                      -             ••               •.    .      \         l                      A •


                   -r=s«v>;- -S..,--                                                               ^rys-yi"v "                                                                                             A7A. '.-v"                                                                             ?77^'.^"75r
         ..                                    • • • ."• •           ... -                                                                                , , •• .» ."                         • • •. X,                      ".x •                   '".•. •              .       s         .A           . "..Ai •
                        ' •       >        • ''     .                                A •>     X. .           A'...                                                                                         1                                                                                                X, •'•\
                                                                                                             .   ::       . .;.-V". X - .                                         i-..    1           . .

                        •O.f          v" ' V            . ••'                .           .> .          ••.            • '. .. .v." ,                     • . •                '          ••I-.
    •.                                A..-; .vv^                                 •• ". ".•               >• '                                                            \. •
                                                                                                                                                                                I


                                                                                                                                                                  .. \


                              ;

                   \\
                                                            . . i    \           .


          \ • ''V

                                                                                                                                                          i        / V.                          \              I


                                                        ^ >..
                                                                                                                                                              •v '-                       • •'*' S'-'-. .

                                               a-.a :                                              V- .A. . M.\                                                                                                                                                   ^                     •             -••'•'•
                                                                         %

                                                                    •. \                      /•
                                                                                     \                                                                              .
                                                                    ^eu>. o^,zo,x^

                                            ^             /-^r^cv/ ^
       Aji Soui-HT                 y//^ /Ssr/J^          T^i/s
                                                                   Ocyv'ij




                                                         ey/^'hrj Tf>^Oa^„^
                 r^ A^/tW roe. r/et^ Tt^^/pcy/^u^yo^ 70 //ys-T^ //^jicgSy *

               P'/'/£0                             ,         _^fKeyVTt!j
  ^c Curea        o^ TH/j..        Ot^/OF a                     z-ofS"


                                            "iAr^B -fi^iCi ?r>KL


                      Ae^f^fVfcAjt ^r ^BiiPicl
     Tf/^ zrs FO                  7>iJfT rTfiuz                    B^ooy, ^/ts
^ovrJiy               ^C^/UI/Ia'aL To /%?. jSisty^c M               /V2!ro MO/it^^ccAc.
Sum Ac?                AA/f^>A//h/7h&fs y^zi^.      zbs /^f^esr,^>!0^ zrF>£
                A^By^AjA/o Av Afr>-RojAotb ii/t /7x f7        B^riFc /^cnci^
/ O C^A           //oAifCoyy)^^ A^tySAo^^sTUs j/SbaT^' ST^ S^e ^3c>C> S A/V r^/>r^/yi£> /TcJO^^ yFZOiSZ^
   ySx^rcc/r^o 7>v?i                 O"^, ZioZ-Sr^




-V *^'/sj e<
11 JO^/^O )^


                                       a
                                                                                                                                                        UN          -v. A . '   '•»••-'       \
                                                                                        t




                                                                                                                                                                                                  /.•
                                                                'u X   ,;
                                         -V

                                                  S
                                                  • '\



                                                                                                .V




                                                                                                                                                                                                  '              *-
S   • . "S •>•                                                                                                                                                                            ': »vr \




                                                                                                                                                     .. .-iVV V* ••;       _        —
                           v: A*. .-,>i; ;

                                                                                                                                                                                              •>
                                                                                                I'.    S
                             ~:\C .1.



                                         - S'. , 1 .. ..\ ••>               •   '   V




                                                                                                                                                                »               S    • X

                                                          N                     ;CN
                                                                                                               ^        .             - **   1 ' V      »                  '        X                      '•.    \ 1 ..
                       -    -j.(' •• -    .   .                                                     . > ••          ^        ..        .'.'.V .t*x.      X•                           •
      V    '                        >                                                                                                                                                                            X •, I
                                    .;.       '' :v.^^                                  .             •V• •• •x              ^               V. >'V -••.• vVx, .: vA                                  •,           •f

                                                                                            '                                         ..X-
                                    -.-v>.                                                             \           > . )    • \ ix ;          I -.x •       •• •. •             \\t • j
    '.X        \   \   •     • ^-

                                                                                            -•                      , ..                                                                                          I'tWfT
                                                                                                                                            ^   V   V       y- V

                                                                                                                                           s^ "-^ <     ^
                                              N^          vj         ^        Oj ^         '"""I ^ 5?- ^          ^

•^—X   X    \r^ r^      \        ^v   r       ^    «i»^   L>   Z»     '   V
                                                                          (i-i^^ • rp^HI
^                           i*                N^ t>-                 &r^^*\lvm.yIs
                                                                    V?^'v^«^          f.
«r- *— Tl'-^;,       '5^iCv^t             \       "i^N         ^
kl=?.Hrr?i|l
                                                                    ssjil-r Sit-nV"."!                                  imi
    1^li^"^^ - v.? '^            '^§\3: 4'^v V
                                              ^    ; v              i ;• »x, lK\SNf>tS».,i.-


                                                                    ; >\ <J\f X, f<   V
                                                                                                                                       I
z
                                                                                                                                                                 OFFICE USE ONLY
                                      Texas Department of Criminal Justice
                                                                                                                                                      Grievance #:.
                                                                                                      OFFENDER
                                                                                                                                                      Date Received;.
                                       STEPl                                              GRIEVANCE FORM
                                                                                                                                                     "^ateDiie:        r

                                                                                                                                                      Grievance Code: .

Offender Name:                                             S.-7.                          ^              TDCJ #                                       investigator ID

Unit:                                                       Housing Assipnment:^^^/g^'t>?'^' ^ /"2 3~^                                                Extension Date:

Unit where incident occurred: A') /T.                                                                                                                 Date Retd to OiTender;.




You must try to resolve your problem with a staff member before you submit a formal complaint. The onlyexception is when
appealing the results of a disciplinary hearing.
\Vhodi(itwwtdV<1bA0iifi:,title)? lA/n                                                     f 'M                                                                   When? //^/ 'Zy-^/^C'JC
What was their response?                                      A<
What action was taken? AJtJJr'.                               Of>. Tr-"* •                                                    A                                              -NOV n ? 2015
State your grievance in the space provided. Please state who, what, when, where and the disciplinary ease number if appropriate


                               On

                               ^ra-A/                                                                               ^yrrr A^f.ju^^yyn .—r/Vi^e/il>^r7yr
   AjfAjf               ^              y>yroL/y_r                       yjAfif-i
                                                                                                          y
                               Af>A/y. /N/.c Z^./f/r^- < y^i-T- ^                                                                          Ayrrr-^/y/P—
          ,     Z      ^                          L- -•-                                      "   "      —         Sy-f-TT —^
                                                                                                                           7y>                                                        ^
                                / 'sy.u/                                              nA                                                  /y\i m                       ATd   ^            t '' f jt y

  nc} CJtry                                                                      . j^Di\                                                               .TNia

                                                      ^            'yy}j,y.,                                                  yx-'ytT                              '>x~f^y y/>
                                  ^(.4^^/^ rl /zsyty ^y>iL-rT7-
                                                     ...        , ,.. -                                                   A/>nTNyr ^ A^yy
                                                                                                                                      ^
                yp             '>,yityy>-ry                                                                   /yy^jyu,'           y^ray^y-o
                      •7^                                          ~y
                                                                                                                   Ajy>                                -4-^ y^A'rTA}
  ^'£>                /?g                         ^yA/j£'^ S.                                                      A-k
  7-                                  f3>.yj^y= ^ .yrpA^jy ^r-rt?rVt—^251                                                                            U                                    /'^
                                Zi2.              A/'it.y                                                                 ^                                'Ty/yPH—
                  e A y y r/ A.yy' '^^yy                                                         y/->/.,jy^.         /T, c Amyy                                   T^N/'c        jQ ^ a
   /y                                              y> y^^r.-7.f.. 7:>3                                                                 /f^y yy,y.jyr^                    /d>/^-2C> J
                                                                                                                                                                                              i

1-127 Front (Revised 11-2010)                                YOUR SIGNATURt IS REQUIRED ON BACK OK THIS FORM                                                                                  HOVER)


                                                                                                                                                                                          Appendix F
            /                                           /3'^                              /=^3/r      T'AV,'-      7n        rz'
       ^                   . /,^///C /te^- V^ T<>^r. /V/V/^.SC THc'nc A                                                                   ^
                        ^ r>^.' A/^ aXj-tt /9/v ~7~^ct                                                      ^/? /^ci/ ^7

         ^7\,'.-T-
         /Pi:rT^iy^./> £>.y.-'^     yui jy z^^ /Tf                    /V^/>7         "ly                                                                                     /'_
                        ^/\^/>,y/;< TTC/y ^ /C^^Zcxr myyy,n^yj.- />(;yt^.<                                                             y-^uhy-c yjy^,-^
        /^c^4c'S yA/T                         rOiy?^ AyrzfiA^j^/^jy>y,y yjl                                     7n
                                                                                                                                               Ndv 0 2 2015
   Action Requested to resolve your Complaint.
                                                               ^ 'yi/{ A/r-T" y^ye-y                                           j X"/: ^'rJ--^/Oy'~/% y//'•t
   •^u^y^y^T'—y^/yy                                                                             A/^y.-p                                                 • y'C'./ny^       yttUf


  Offender Signature:^                                                                                           Date: /' C-/
   Grievance Response:




  Signature Authority:                                                                                                                         Date:
  Ifvuu arcdi«sativlicd »iththc.Slcp I response.)you may submit 8Slep 2(1-128) (o the Unit Grievance Investigator nithin 15 days from the dale ofthe Step I response.
  Stale the reason for appeal on the Step 2 Form.]
  Returned because:           *Resubmit this foym when the corrections arc made.

   • l Grievable time period has expired.
   n 2. Submission in excess of I every 7 days.                                                                          OFFICE ^SE ON
                                                                                                             liiilini :>tibtnission            luGI Iniiials
   f~l 3. Originals not submitted. •
                                                                                                             Grievance #:
   • 4. Inappropriate/Excessive ultachments.
                                                                                                             Screening Criteria Used:
   r~l .5. No docuinenled attempt at infcnnal res:ilution.                                                                                       wmrrn
                                                                                                             Dale Reed from Offender;
   • 6. No requested relief is slated. *
                                                                                                             Date Returned lo Offender:
                                                                                                                                                -NOV 0 2 2015
   • 7 Malicious use ofvulgar, indecent, or piVsically threatening language.
                                                                                                             Z'^&MlUBiSSimi                    -UCI Initials:.
   n 8. jrhgiinHie'prdSehte'J'is not ^evable                                                                 Grievance #:
  iyi 9. Redundant, Referiogrievance                                                                         Screening Criteria Used:
                si                                                                                           Dale Reed from Offender:
  Q 11! Inappropfiaie. ^                                                                                     Date Returned to Offender:
ij\ UGI Printed Name/Signature:                                                                              au-aiUunihSM                       uci initials:.
                                                                                                             Grievance S:
  Application of tlie screening criteria for this grievance is not expected to.adversely
                                                                                                             Screening Criteria Used:.
  Affect the offender's health.
                                                                                                             Date Reed from Offender:
  Mcdicai Signature Authority:.                                                                              Dale Returned lo Offender:


  1-127 Back (Revised 11-2010)
                                                                                                                                                                 Appendix F
    Ttf 7^^         ^^a^T/cis          7>^- / n y u ^ o r ^

     THb A*ii>nj^JiyCs                   *t^rH/iAi^s7 ^ f                     X    ^-rr^r^c^
   To ^TTi^O jAi.^               Se^:^/^ /ij^Cii/^                    y&r
   ^60< Z'            MiT />y                                    j
          yVd                              -X^            AfsT                   Poomto^o
    yO S £^^i/i' / ^            /^*7^'0
    TirilS ^^y/?Z3^ S>SiOf'^                                         0^''^^--CO^>'/p(.i^
        146^0Sa/y ^/V7^ye> ^i'^' 3A'/sr-CA'r3
    TP SaoiJ yy^^T X jh/^c Xu74D£//c^ d>^ lyc/X^^s
   /ZiYJO£/yC£' 0/<=^ Cour>T A^Crjy/jTi>
   ^/vv? ZUA'/^Z/t^-' /ZZ^i?s.
        -X AM                                                          SO/^iy

  Fk/z<>c4^        /2^s^4?Ac/l/ xaa A^/q^ jitZj rl^^CiA
            zy//y^ ^z'T/f^./^        /^i" at-TTzP^ypi^^m'
        \^usr y /UP^Jpu X yjoyrT                    SM /s z5^/Vy
  /OuO TO       ASc'/zy /^t yj^C^y Su/>AA                             X                  Aj-
 X' ^AAf-^cX f^oceco XaJ y                          a/vo doy^^ATf^z £y
 A^y APz>yA^ y/yy^zA.^               /Jz/ieA/ Pi.                    €>       y/ x.^y
 Jooj £ioj^jf9A yh x^yyz/^t^ >
^ ^ X. ^O/vT pZfc/Z Ti:? y///^ A:}uaT                    /UaAxf j-z yyA/^My
            /zL
                                                                            lA^y^Lce^
                                                                                Siy^cC
\       V   V
    X
          TDCJ - INSTITUTIONOL DIVISION
               OFFICIAL LAYIN PASS
                  RDMINISTROTIVE
EFFECTIVE DATE:       ll/04/e0i5
FRDM-TO TIME: 03:45--05:A5
START DATE: 11/'M/£015 END DATE: 11/0A/S015           i
ADMIT: 01£&3£70 RCDARTE,JOHN SR
 REASON: LAW LIBRARY 1ST        HOUSE-